Citation Nr: 1529254	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  06-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial disability ratings for left shoulder degenerative arthritis with impingement syndrome, currently evaluated as 10 percent since April 24, 2004, 100 percent since March 4, 2005, 10 percent since May 1, 2005, 100 percent since August 4, 2008, 20 percent since December 1, 2008, 40 percent since February 6, 2013, and 30 percent since October 23, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to August 1958, from September 1959 to September 1963, and from October 1997 to February 1998. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for left shoulder degenerative arthritis with impingement syndrome and assigned an initial 10 percent disability rating, effective April 28, 2004.   The Veteran then perfected a timely appeal regarding the initial disability rating assigned.  The jurisdiction of the appeal was then transferred to the RO in St. Petersburg, Florida.

In a subsequent November 2008 rating decision, the St. Petersburg, Florida, RO granted temporary total disability ratings for the times periods from March 4, 2005, to April 30, 2005, and from August 4, 2008, to November 30, 2008, due to surgical or other treatment necessitating convalescence for the service-connected left shoulder disability.  38 C.F.R. § 4.30 (2014).  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  A transcript of the hearing is included in the claims file. 

In September 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Upon remand, in an April 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected left shoulder disability to 20 percent as of December 1, 2008.  The Veteran continued to appeal, requesting even higher ratings.  Id.

The case was then returned to the Board, and in August 2011, the Board denied the claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion to Remand (JMR) agreed upon by the Veteran and the Secretary of VA.  The claim was then remanded back to the Board.  

In March 2013, the Board remanded this appeal to the RO via the AMC, in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in February 2015, which increased the disability rating for the left shoulder disability to 40 percent since February 6, 2013, and 30 percent since October 23, 2014.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

In an October 2011 medical opinion, the Veteran's VA treating physician determined that the Veteran was unemployable due to his left shoulder disability as his left shoulder abduction was limited to 25 degrees.  The Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected disability on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the Board is remanding the TDIU issue, but adjudicating the increased rating claim.  This bifurcation is in accordance with the VA Office of General Counsel Prec. Op. No. 6-96.

The Board notes that additional medical evidence was submitted after the February 2015 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran or his representative was received.  However, these records are merely copies of records that were previously contained in the claims file and reviewed by the Agency of Original Jurisdiction (AOJ).  There is no new medical evidence that has not been considered by the AOJ.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. 
§ 20.704(d) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 1, 2008, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 110 degrees and abduction to 105 degrees without evidence of ankylosis.  

2.  From December 1, 2008, to October 16, 2011, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 88 degrees and abduction to 88 degrees without evidence of ankylosis.  

3.  From October 17, 2011, to October 22, 2014, the left shoulder degenerative arthritis with impingement syndrome was manifested by abduction limited to 25 degrees from the side without unfavorable ankylosis.

4.  Since October 23, 2014, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 60 degrees and abduction to 70 degrees without evidence of ankylosis.    


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the claim of entitlement to an initial disability rating in excess of 10 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5203 (2014). 

2.  From December 1, 2008, to October 16, 2011, the claim of entitlement to an initial disability rating in excess of 20 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5203 (2014).

3.  From October 17, 2011, to February 6, 2013, a higher initial disability rating of 40 percent, but no higher, is awarded for the service-connected left shoulder degenerative arthritis with impingement syndrome.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5203 (2014).

4.  From October 17, 2011, to October 22, 2014, the claim of entitlement to an initial disability rating in excess of 40 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5203 (2014).

5.  Since October 23, 2014, the claim of entitlement to an initial disability rating in excess of 30 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5203 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a left shoulder disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in June 2004 before the grant of service connection for a left shoulder disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in October 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in June 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as "entitlement to an initial rating in excess of 10 percent for a disability of the left shoulder," which was correct at the time of the hearing.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, the Veteran's correct representative at that time.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., worsening severity of the left shoulder).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2010 and March 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA examinations, which he was provided in February 2011 and October 2014.  The remands also included obtaining the Veteran's recent VA and private treatment records.  In September 2013, the Veteran was sent a letter regarding the location of any treatment records for a recent left shoulder surgery.  The Veteran did not respond to this letter and all other known VA and private treatment records were obtained and updated.  Finally, the remands directed the AOJ to readjudicate the Veteran's claim, which was accomplished in the April 2011 and February 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected left shoulder degenerative arthritis with impingement syndrome is currently evaluated as 10 percent since April 24, 2004, 100 percent since March 4, 2005, 10 percent since May 1, 2005, 100 percent since August 4, 2008, 20 percent since December 1, 2008, 40 percent since February 6, 2013, and 30 percent since October 23, 2014, under 38 C.F.R. § 4.71a, DCs 5200 and 5203.  
Initially, the Board notes that at his Board hearing, the Veteran indicated that he was ambidextrous, but used his left hand more than his right prior to his injury.  Since his injury he has become right-handed.  At his recent VA examination in October 2014, he reported being left-handed.  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board will consider the Veteran to be left-handed and his left shoulder to be his major joint, since this is more beneficial to the Veteran.

Shoulder sprain (the injury the Veteran originally suffered during his active military service) is not listed on the Rating Schedule and the RO applied Diagnostic Codes 5200 and 5203 pursuant to 38 C.F.R. § 4.20 (2014), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Id.

There are several Diagnostic Codes which pertain to limitation of motion or disabilities of the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the major joint with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  A 40 percent rating is the maximum schedular disability rating available under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

Regarding DC 5201, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which they found that, "The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  A 20 percent is the maximum schedular disability rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a.

Normal range of motion for the shoulder is 180 degrees of forward elevation and abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.


38 C.F.R. § 4.71, Plate 1 (2014).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board will begin by discussing the 10 percent evaluation in effect prior to December 1, 2008.  The Board notes that the Veteran is in receipt of temporary total disability ratings prior to December 1, 2008; these do not need to be discussed.  38 C.F.R. § 4.30.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left shoulder disability during this time period.  Prior to December 1, 2008, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 110 degrees and abduction to 105 degrees without ankylosis, which does not warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

During this time period, the Veteran was afforded a VA examination in October 2004.  During the examination, the Veteran recalled that he injured his left shoulder in 1957 while working on a missile battalion, and he had surgery in 1961, but did not have any improvement in his symptoms.  He reported he previously had gotten shots of cortisone in his left shoulder over a five to six months period, but he had not had them recently as he could not tell they were helping much.  He complained he was still unable to raise his left arm, and that his left arm had daily pain and stiffness, worse if he slept on this left side or tried to raise his arm overhead.  He stated it was better with massage.  He did not require any assistive device, and he had not had any periods of incapacitation in the last two months or flare-ups.  Upon physical examination, he was able to flex his left shoulder to 125 degrees and abduct to 105 degrees.  There was crepitation with range of motion in the left shoulder.  An X-ray of the left shoulder found irregularity involving the greater tuberosity and appeared to be associated with a bone spur at the lateral and inferior aspect of the acromion.  The shoulder itself was normal, though there was soft tissue calcific density lying adjacent to the inferior aspect of the glenoid of uncertain significant but possibly representing an old injury to the soft tissues.  The bony structures otherwise appeared to be within normal limits for the Veteran's age.  The diagnosis was chronic left shoulder strain. 

In a March 2005 private operative report, the Veteran was noted to have undergone a left shoulder arthroscopy and debridement of degenerative labral tear, debridement of chronic full thickness retracted cuff tear, and subacromial decompression and Mumford resection distal clavicle. 

In an April 2005 letter from D. D., M.D., the examiner reported that the Veteran had longstanding left shoulder discomfort with a chronic, full thickness, retracted rotator cuff tear, and associated degenerative wear of the acromioclavicular joint.  This caused pain and weakness that resulted in a left shoulder arthroscopy with debridement of the degenerative cartilage there as well as his rotator cuff and removal of bone spurs from the shoulder.  The examiner opined the Veteran has severe joint damage.  

During an April 2007 private treatment examination, the Veteran reported recurrent discomfort of the left shoulder.  He had done well for two years up until a lifting injury a week prior.  He felt a strain in the shoulder and had pain in the trapezius area, superior aspect of the shoulder, worse with positioning with the arm above mid chest level or reaching overhead.  He also had a sensation of some burning pain and numbness extending from the neck down the lateral side of the arm and some neck stiffness.  Upon examination, the examiner found no scapular winging, muscle atrophy, or asymmetry.  He noted well healed surgical incisions from a previous surgery.  The shoulder was not stiff in terms of passive motions.  He had a painful arc above 120 degrees of motion with mild impingement reinforcement.  There were some labral signs with a positive crank test.  His cuff was 4/5 supraspinatus with some mild discomfort, 5/5 subscap.  He could internally rotate to L2, and maintain liftoff.  External rotation was 5/5 with very mild pain.  He was tender in the bicipital grooves, otherwise, the examiner reported that sensory, motor, and circulatory function in the extremities was intact. 

An April 2007 private X-ray report found good decompression of the outlet with a flat acromion, good decompression of the acromioclavicular (AC) joint, and mild genohumeral osteoarthritis changes. 

An April 2007 private magnetic resonance imaging (MRI) of the left shoulder found full thickness complete tear of the supraspinatus that was retracted back to the osseous glenoid, subscapularis teninosis, and findings suggesting previous rotator cuff decompression, including Mumford procedure and probably acromioplasty. 

In a June 2008 private treatment record, the Veteran complained of pain and weakness in the left shoulder worse over the past several months.  Upon examination, the examiner noted that the Veteran could actively forward elevate to 110 degrees, passively to 140 or 150 degrees.  The abduction measurement was not provided.  He could maintain the arm up against gravity.  He had 3/5 strength supraspinatus, 3/5 external rotation and 4/5 subscapular pain, and internal rotation just past the hip.  He found it difficult to maintain liftoff.  An X-ray report from that time found decreased acromiohumeral distance, postoperative changes from pervious subacromial decompression and Mumford, and some early glenohumeral arthritis changes. 

In a June 2008 private MRI report, the examiner noted a history of pain and limited range of motion for one year after living a heavy object.  The reports included impressions of confirmation of a full thickness rotator cuff tear, fluid in the joint space continuous with the subacromial or subdeltoid effusion, pathology of the subscapularis tendon suspected, bone edema superior aspect of the glenoid, active tendinopathy involving the biceps tendon.  

In a July 2008 private follow-ups, the examiner noted actively, the Veteran had forward flexion to 110 degrees, and passively, he had at least 150 degrees, maybe 160 degrees.  The abduction measurement was not provided.  He had positive drop arm and weakness with resisted external rotation.  The examiner noted pain and weakness, left shoulder, with severe retracted rotator cuff tear by physical examination and MRI.  The Veteran reported his left shoulder was bothering him with daily living activities and he requested surgical intervention.  

The remaining VA and private treatment records support the above findings and do not provide any contrary evidence.

Thus, prior to December 1, 2008, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the left shoulder disability.  Prior to December 1, 2008, the Veteran's left shoulder arthritis was shown to be manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and with objective evidence of flexion limited to, at worst, 110 degrees and abduction limited to, at worst, 105 degrees on the left shoulder.  The Board notes that 110 degrees and 105 degrees are above shoulder level.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

Under Diagnostic Code 5203, a 20 percent disability rating is warranted when there is nonunion of the clavicle or scapula with lose movement or dislocation of the clavicle or scapula.  As there is no indication that the Veteran has had dislocation or nonunion of the clavicle or scapula, a 20 percent disability rating for this time period is not warranted under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  

The Board also considered the Veteran's left shoulder disability under the Diagnostic Code for limitation of movement.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted when the Veteran's arm raise is limited to shoulder level.  The Board finds that a rating in excess of 10 percent for a left shoulder disability is not warranted, as neither the October 2004 VA examination report nor private treatment records dated prior to December 2008 showed evidence of limitation to shoulder level that would be required for a rating in excess of 10 percent.  In fact, the July 2008 private physician noted active flexion to 110 degrees and abduction to 105 degrees without ankylosis.  38 C.F.R. § 4.71a.  

Further, none of the competent medical evidence of record during this time period shows that the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left shoulder disability during this time period.  From April 24, 2004, to March 3, 2005, and from May 1, 2005, to August 3, 2008, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 110 degrees and abduction to 105 degrees without ankylosis, which does not warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

The Board will now discuss the 20 percent evaluation in effect from December 1, 2008, to February 5, 2013.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his left shoulder disability from December 1, 2008, to October 16, 2011.  However, from October 17, 2011, to February 5, 2013, the Veteran is entitled to a 40 percent disability rating, but no higher, for his left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

The Board will begin by addressing the 20 percent evaluation in effect from December 1, 2008, to October 16, 2011.

During this time period, in an August 2009 private surgical follow-up, the Veteran was noted to have undergone left shoulder rotator cuff repair with graft jacket.  He reported he was doing well with no complaints.  

Ina June 2010 letter, the Veteran's private physician, D. D., M.D., indicated that the Veteran was going to have permanent limitations with the use of the shoulder because of his previous surgeries and might necessitate further surgery in the future. 

During a June 2010 Travel Board hearing, the Veteran testified that he could not raise his left arm above shoulder level.  The Veteran further reported difficulty lifting heavy objects, and some improvement in pain with surgery in 2008.  

In a January 2011 VA progress note, the Veteran reported multiple shoulder procedures, the last being total shoulder replacement, and continued limited range of motion but with less pain.  Upon examination, the examiner noted full range of motion of all joints. 

During a February 2011 VA examination, the Veteran reported no prescribed bed rest, and no effect on activities of daily living except that he was unable to lift his left arm above his left shoulder for shaving, washing face/scalp, combing hair, or dressing.  He was also unable to lift any object more than five to 10 pounds with his left upper extremity, and unable to lift his left arm higher than his shoulder level.  No flare-ups were reported.  Upon examination, the Veteran's left active range of motion, after three repetitions, was forward flexion to 88 degrees, abduction to 88 degrees, and external and internal rotation to 90 degrees, with ranges of motion limited by stiffness.  There was no deformity, malalignment, drainage, tenderness, edema, redness, head, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability of the left shoulder.  An X-ray report from that time found hypertrophic degenerative joint disease involving the acomioclavicular joint, the genohumeral joint, and the suprasinous groove.  The diagnosis was left shoulder degenerative arthritis with impingement syndrome, moderate functional impairment.  

The remaining VA and private treatment records support the above findings and do not provide any contrary evidence.

Thus, from December 1, 2008, to October 16, 2011, the Board finds that the evidence does not support the assignment of a disability rating in excess of 20 percent for the left shoulder disability.  The Veteran's left shoulder disability is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, with objective evidence of limitation of flexion, at worst, to 88 degrees on the left shoulder and abduction to 88 degrees without ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

Again, as there is no indication that the Veteran has had dislocation or nonunion of the clavicle or scapula, a 20 percent disability rating for this time period is not warranted under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  

Further, none of the competent medical evidence of record during this time period shows that the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

The Board considered the Diagnostic Code for limitation of motion.  The Board finds that a rating in excess of 20 percent for a left shoulder disability from December 1, 2008, to October 16, 2011, is not warranted.  Private treatment records and the February 2011 VA examination report failed to show evidence of motion to at most midway between side and shoulder level that would be required for a rating in excess of 20 percent.  In fact, the February 2011 VA examiner noted limitation of flexion and abduction to 88 degrees, which is more than 40 degrees beyond midway between side and shoulder.  38 C.F.R. § 4.71a.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his left shoulder disability during this time period.  From December 1, 2008, to October 16, 2011, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 88 degrees and abduction to 88 degrees without ankylosis, which does not warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

From October 17, 2011, to February 5, 2013, the Veteran is entitled to a 40 percent disability rating, but no higher, for his left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  Specifically, since October 17, 2011, the Veteran's left shoulder has been manifested by limitation of motion (abduction) to 25 degrees from the side, which warrants a 40 percent disability rating for the major joint under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

In an October 17, 2011, medical opinion, the Veteran's treating VA physician stated that the Veteran had abduction of the left shoulder to 25 degrees.  The VA physician determined that the Veteran was unable to work due to this abduction.

In January 2013, the Veteran's treating private physician filled out a VA Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ) following an examination of the Veteran.  The physician determined that the Veteran's left shoulder abduction ended at 45 degrees, with objective evidence of painful motion beginning at 30 degrees.  Flexion of the left shoulder was to 45 degrees.  The physician did not state if objective evidence of painful motion was present with the flexion movement.  The Veteran's left shoulder was manifested by tenderness, guarding, and active movement against some resistance.  The physician determined that the Veteran had ankylosis of the shoulder joint.  Specifically, the Veteran's left shoulder was limited to abduction between 60 and 25 degrees.  Hawkins' impingement testing, empty-can testing, external rotation/infraspinatus strength testing, cross-body adduction testing, and lift-off subscapularis testing were positive.  The Veteran did not have recurrent dislocation of the left shoulder joint.  His crank apprehension and relocation test was negative.  The examiner found that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  In a January 2013 DBQ, the Veteran's private physician found that the service-connected left shoulder disability would impact the Veteran's ability to work because of limited use of the arm secondary to decreased ranges of motion and decreased strength with no overhead or repetitive activity.  

The VA and private treatment records during this time period support the aforementioned findings and do not provide contrary evidence.

Thus, from October 17, 2011, to February 5, 2013, the Veteran is entitled to a 40 percent disability rating, but no higher, for his left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  Specifically, since October 17, 2011, the Veteran's left shoulder has been manifested by limitation of motion (abduction) to 25 degrees from the side, which warrants a 40 percent disability rating for the major joint under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The Board notes that the Veteran only manifested 30 degrees of abduction at the January 2013 DBQ; however, as the physician found that the Veteran's left shoulder was manifested by ankylosis and as the Veteran is currently rated as 40 percent since February 2013, the Board finds that, in giving the Veteran the benefit of the doubt, he is entitled to a 40 percent rating since October 17, 2011, especially when considering the Veteran's subjective complaints of pain in his left shoulder.  Id.

The Board will now discuss the 40 percent evaluation in effect from October 17, 2011, to October 22, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent for his left shoulder disability during this time period.  The Board notes that the Veteran is already in receipt of the maximum schedular disability rating (or higher) available under Diagnostic Codes 5201 and 5203.  Thus, the only way for the Veteran to get a higher schedular disability rating of 50 percent during this time period is to provide evidence of unfavorable ankylosis of the major joint with abduction limited to 25 degrees from the side.  Here, the VA and private treatment records and DBQ examination during this time period do not provide evidence of such.  While the DBQ examination found that the Veteran had ankylosis, the physician did not find that the ankylosis was unfavorable or that the Veteran also had abduction limited to 25 degrees from the side with his ankylosis.  Similarly, while the October 2011 VA physician found that the Veteran had abduction limited to 25 degrees, the physician did not find that the Veteran also had unfavorable ankylosis.  There is no contrary evidence in the treatment records.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent for his left shoulder disability during this time period.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

The Board will now discuss the 30 percent evaluation in effect since October 23, 2014.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his left shoulder disability during this time period.  Initially, the Board notes that the Veteran is already in receipt of a disability rating in excess of the maximum schedular disability rating available under Diagnostic Code 5203.  Thus, the only way for the Veteran to obtain a higher schedular disability rating during this time period is to demonstrate evidence of range of motion limited to 25 degrees from the side, ankylosis that is intermediate between favorable and unfavorable, or unfavorable ankylosis of the major joint with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

During this time period, the Veteran was afforded another VA examination in October 2014.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had favorable ankylosis of his left shoulder (ankylosis in abduction up to 60 degrees, can reach mouth and head).  The Veteran did not have intermediate or unfavorable ankylosis.  The examiner determined that the Veteran had abnormal or outside of normal ranges of motion of the left shoulder due to pain.  The Veteran's flexion of the left shoulder was to 60 degrees and his abduction was to 70 degrees, even following repetitive motion and with consideration of his pain.  

The claims file does not contain any pertinent VA or private treatment records dated since October 23, 2014.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent for his left shoulder disability during this time period.  Since October 23, 2014, the left shoulder degenerative arthritis with impingement syndrome was manifested by subjective complaints of pain causing a reduction in physical activity, degenerative changes on X-ray study, and objective evidence of limitation of flexion to 60 degrees and abduction limited to 70 degrees without evidence of ankylosis, which does not warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  

In forming these decisions, the Board has considered the Veteran's complaints of pain in the left shoulder.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings than those already assigned.  38 C.F.R. § 4.71a.  

Specifically, during the October 2004 and February 2011 VA examinations, the Veteran stated that he did not have flare-ups.  The February 2011 VA examiner found that whether there was no additional loss of function of the left shoulder with repetitive use, and loss of function due to flare-ups could not be determined without resorting to mere speculation.  In the January 2013 DBQ examination, the Veteran reported flare-ups that impact the function of the left shoulder, to include pain and weakness with activity.  The Veteran was able to perform repetitive use testing with three repetitions.   Following three repetitions, the Veteran's left shoulder was manifested by 45 degrees of flexion and 45 degrees of abduction (i.e., no change in ranges of motion following repetitive use testing).  The examiner determined that the Veteran did not have any additional limitation in ranges of motion of the left shoulder following repetitive-use testing.  However, the Veteran did have functional loss and/or functional impairment of the left shoulder, to include weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  At the October 2014 VA examination, the Veteran reported flare-ups that impacted the function of his left shoulder, and functional loss or functional impairment of the joint.  The Veteran stated that his pain was usually a 4-6 on a scale of 1-10.  If he slept on it incorrectly or used it too much, the pain would increase to a 5-7 on a scale of 1-10.  Weather changes also increased the pain to a level 5-7 on a scale of 1-10 about 3 or 4 days per week.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner determined that there was no additional functional loss or range of motion after three repetitions.  The examiner found that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time and flare-ups.  Regarding whether the Veteran had pain, weakness, fatigability, or incoordination that significantly limited his functional ability of the left shoulder with repeated use over a period of time or a flare-up, the examiner was unable to say without mere speculation.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left shoulder on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left shoulder to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the left shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.
The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's left shoulder disability, but finds none are raised by the medical evidence.  Specifically, the July 2012 JMR asked the Board to consider 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2014).  Under Diagnostic Code 5051, pertaining to shoulder replacement, prosthetic replacement of the major shoulder joint warrants a 100 percent rating for one year following implantation of the prosthesis.  Here, however, the Veteran has not undergone a total shoulder replacement, and thus he is not entitled to evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  In a May 2013 statement, the Veteran stated that he had not undergone a total joint replacement, despite the history listed in his medical records.  The medical records do not document an actual total shoulder replacement during the course of the appeal.  The Board notes that the January 2013 DBQ documents that the Veteran underwent a total shoulder joint replacement in August 2008.  However, the surgical treatment records instead report that the Veteran underwent a rotator cuff repair and peripheral nerve block of the left shoulder.  Thus, the Veteran has not undergone a total shoulder replacement during the course of the appeal, and thus he is not entitled to evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2014).

Additionally, in the July 2012 JMR, the parties found that the Board needed to address whether a temporary total disability rating for surgical or other convalescence necessitating treatment was warranted for the Veteran's left shoulder total replacement surgery.  38 C.F.R. § 4.30.  The most recent surgeries documented in the claims file are the March 2005 and August 2008 left shoulder surgeries, for which the Veteran is already in receipt of temporary total disability ratings.  There are no left shoulder surgeries in the medical records, or alleged by the Veteran, for which the Veteran has not already been awarded a temporary total disability rating.  38 C.F.R. § 4.30.  

Further, the Board notes that the October 2014 VA examination found no neurologic deficits in the Veteran's left upper extremity.  Instead, the VA examiner determined that the weakness in the left shoulder girdle (that is documented in the record) was secondary to the Veteran's pain.  Thus, the examiner found that there was no neurologic deficit in the left shoulder.  The remaining medical evidence does not provide any contrary evidence and supports the aforementioned findings.  The Board finds that a separate neurological rating for the left shoulder disability is not warranted.  

Finally, the Board observes that the Veteran has scars associated with his service-connected left shoulder disability.  Specifically, the October 2004 VA examiner did not note a scar on the left shoulder.  The February 2011, January 2013 DBQ physician, and the October 2014 VA examiner found that the Veteran did have scars related to his service-connected left shoulder disability.  However, both physicians determined that none of the scars were painful, unstable, or a total area of all of the related scars greater than 39 square centimeters (6 square inches).  The VA and private treatment records do not provide contrary evidence.  Accordingly, the Veteran is not entitled to a separate, compensable disability rating for the scars on his left shoulder because the evidence of record does not establish that the associated left shoulder scars are painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or cause limitation of function of the affected part (the feet).  The scars also cover an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected left shoulder disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013).  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in April 2004, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.) 

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged disability ratings.  Fenderson, 12 Vet. App. at 126.  

In forming this decision, the Board has considered the Veteran's lay statements and the photographs of his left shoulder submitted by him.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's left shoulder fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the left shoulder were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the issue of entitlement to a TDIU due to the service-connected disabilities, to include the service-connected left shoulder disability, is addressed below.  No further discussion is necessary at this time.

In sum, the preponderance of the evidence is against the claim of entitlement to an initial disability rating in excess of 10 percent prior to December 1, 2008, and in excess of 20 percent prior to October 16, 2011.  However, the preponderance of the evidence establishes that the Veteran is entitled to a higher 40 percent initial disability rating from October 17, 2011, to February 5, 2013.  The preponderance of the evidence is against the claim of entitlement to an initial disability rating in excess of 40 percent since October 17, 2011, and in excess of 30 percent since October 23, 2014.  The claim is granted in part and denied in part.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER


The claim of entitlement to an initial disability rating in excess of 10 percent prior to December 1, 2008, and in excess of 20 percent prior to October 16, 2011, for left shoulder degenerative arthritis with impingement syndrome is denied.  

A higher 40 percent initial disability rating from October 17, 2011, to February 5, 2013, for left shoulder degenerative arthritis with impingement syndrome is granted.  

The claim of entitlement to an initial disability rating in excess of 40 percent since October 17, 2011, and in excess of 30 percent since October 23, 2014, for left shoulder degenerative arthritis with impingement syndrome is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining TDIU claim can be properly adjudicated.

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a remand is required in order to afford the Veteran a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  The evidence of record documents that the Veteran may be unable to obtain substantial employment due to his service-connected disabilities, to include the service-connected left shoulder disability, which is currently on appeal.  Specifically, in an October 2011 medical opinion, the Veteran's VA treating physician determined that the Veteran was unemployable due to his service-connected left shoulder disability.  In a January 2013 DBQ, the Veteran's private physician found that the service-connected left shoulder disability would impact the Veteran's ability to work because of limited use of the arm secondary to decreased ranges of motion and decreased strength with no overhead or repetitive activity.  No rationale for this opinion was provided nor was the Veteran's claims file reviewed.  Additionally, a VA medical opinion regarding the functional impairment caused by his service-connected disabilities and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.
Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence  documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  After completing the above action, obtain a VA medical opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

A complete rationale for all conclusions should be provided.

3.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


